DissentiNG- Opinion.
Fenner, J.
This is a partition suit involving not only the division but the title to over seven thousand acres of land, appraised in these very proceedings at more than $73,000.
The case was put at issue, by timely answer, on the 7th of March, 1883, at the opening of the first term of court after filing of petition.
Experts were appointed on the ex parte application of plaintiffs, and without notice to defendants. With incredible celerity, these experts filed their report on the same day on which they were appointed, and at a time when defendant was known to be absent from the parish and had not even been personally cited. On March 16th, only eight days after issue joined, the case was taken up for trial, in absence of defendant and her counsel, and judgment was rendered.
Surely, such lightning speed in the disposition of a controversy of this magnitude, without a hearing to one of the parties, is without example in judicial history.
It would not be too much to say that even had the absence of defendant and her counsel been negligent or unaccounted for, a judicious magistrate, restrained by the fear of doing injustice, should, of his own accord, have declined to proceed to act upon the report of experts so precipitately framed, without the fullest opportunity for hearing to the parties.
Butin this case, defendant’s counsel, a member of the bar of New Orleans, on the day after issue joined, had applied for a commission to take the testimony of a witness in Rapides parish, which was granted, returnable in seven days. ‘
On the 10th of March, lie made a motion for continuance, suggesting that the ciutent term of the court would expire on the 17th; that his *725client was absent, ill, in New Orleans, and would not be able to attend at that term of court; that there was not time to procure her testimony under commission before the end of the term, because he was unable to prepare interrogatories properly without consulting' her; that other testimony of other absent witnesses might be required, the necessity for which could not be determined until after he had seen the testimony of the Rapides witness, for which a commission had been issued; and that he himself was absolutely compelled to return to New Orleans on imperative business.
The continuance was refused. The counsel then returned to New Orleans, consulted with his client, prepared interrogatories to take her testimony and a petition for commission, which he forwarded to the judge, accompanied by another sworn application for continuance. The application reached the judge on the 15th, was disregarded, the commission prayed for was not issued, and on the day following the cause was taken up, tried and decided.
The mere statement of the facts indicates the plain duty of our interference to avoid the effect of such precipitate proceedings. In invoking extreme technicalities, doubtful inferences and the most exacting rules of possible diligence, to sustain the refusal of such timely and reasonable applications for continuance, and to support a judgment rendered, without hearing, with such unseemly haste, in a matter of such difficulty and importance, I am bound to say that the Court drifts far away from those equitable rules which have guided our predecessors in such matters, and which, in the language of Judge Porter, with the concurrence of Martin and Matthews, held it “to be law, as it is certainly the safest practice, that whenever the propriety of granting a continuance to a defendant is doubtful, that the court should accord it. If any error is committed on that side, the consequence is but delay to the plaintiff; if on the other, a mistake might produce great injury, perhaps ruin, to a party defending himself against an unjust demand.”
Lecesne vs. Cottin, 9 Mart. O. S. 457.
Lee vs. Andrews, 10 id. 686.
See, also, 9 Mart. 457; 6 N. S. 635; 7 N. S. 104; 3 La. 448; 19 La. 558; 9 Rob. 380; 10 Rob. 97; 8 Ann. 467; 28 Ann. 260.
These considerations are enforced in the instant case, by the brief period for which the case had been at issue, by the unusual expedition of the proceedings, and by the natural aversion of the judicial mind, to judgments without hearing; and, still more, by the fact that it is only by decision of this Court, rendered since the present cause was *726submitted, that the title of the plaintiffs to a share in the land involved in the partition, which of course underlaid their right to partition, has been finally confirmed.
I, therefore, dissent from the opinion and decree therein.
Mr. Justice Todd concurs in this opinion.